Title: [Wednesday March 20. 1776.]
From: Adams, John
To: 


      Wednesday March 20. 1776. Congress resumed the Consideration of the Instruction and Commission to the Deputies or Commissioners going to Canada, and agreed to them as they appear in the Journal. In these We obtained one Step more towards our great Object, a General Recommendation to the States to institute Governments. Congress recommended to the People of Canada to set up such a form of Government, as will be most likely in their Judgment to produce their happiness. And pressed them to have a compleat Representation of the People assembled in Convention, with all possible Expedition to deliberate concerning the Establishment of a Form of Government, and a Union with the United Colonies.—It will readily be supposed that a great part of these Instructions were opposed by our Antagonists with great Zeal: but they were supported on our Side with equal Ardour, and the Acceptance of them afforded a strong proof of the real determination of a Majority of Congress to go with Us to the final Consummation of our Wishes.
     